DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to application filed on July 28, 2020. 
Reason for Allowance
The prior art(s) teach(es):
Deych et al., US 20150115494 A1, discloses a method of manufacturing a collimator on a three-dimensional printer (FIG. 2 illustrates an example method 200 for three-dimensional metal printing, such as may be used to construct a three-dimensional anti-scatter device; ¶0035) that comprises obtaining design specifications for the collimator (The example method 200 begins at 202 and a three-dimensional model of the three-dimensional metal structure, is developed at 204. Generally, this model is developed using a computer modeling program that is configured to generate models based upon specified criteria (e.g., dimensions); ¶0035) including a channel parameter pattern (by decomposing the three-dimensional model into slices, printing patterns are generated, where respective patterns correspond to a slice of the model; ¶0037) and an overall collimator thickness (configured to develop a layer having a thickness; ¶0036); assembling the design and providing a three-dimensional file to the three-dimensional printer (the anti-scatter grid 122 is generally comprised of one or more anti-scatter modules (not shown), and the anti-scatter grid 122 can be assembled by joining adjacent anti-scatter modules together; ¶0030); and manufacturing the collimator by depositing additive layers of material based on contents of the three-dimensional file (Once the printing pattern(s) have been generated, the printing may begin. In the example method 200, the printing begins by creating a first layer of the three-dimensional metal structure using powdered metal at 208; ¶0038).

Scheim et al., US 20080233966 A1, teaches extending the randomly generated sequence to a large set of sequences (there are cases where it is required to increase the size of the randomized sequence for reasons other than the use of networks not employing any frequency planning. One example is the case where the cellular system decides to increase the available bandwidth. Therefore, to accommodate these situations the invention provides a mechanism for extending the basic permutation sequence to a sufficiently large set of sequences. The size of the sequence set is increased using any suitable technique; ¶0138) by either concatenating several shorter permutations (¶0145) or serially applying a permutation to the output of the previous permutation (¶0146).

Alloatti et al., US 20160178983 A1, discloses iteratively stacking layers using permutations of the sequence until the desired thickness is achieved (paragraphs 0076-0077).

However, the prior art of records do not teach or suggest, individually or in combination, a method of manufacturing a collimator on a three-dimensional printer, the method comprising: obtaining design specifications (536) for the collimator, the design specification including a channel perimeter pattern and an overall collimator thickness; determining a first quantity of deposit layer permutation types based on the channel perimeter pattern; determining a respective second quantity of permutation layer elements (310, 320, 330) for each respective one of the deposit layer permutations; generating respective sets of sequences for each respective one of the deposit layer permutations, the number of sets equal to the respective second quantity for the corresponding deposit layer permutations; assembling the respective sets of sequences into a three-dimensional print file (538); providing the three-dimensional file to the three-dimensional printer; and manufacturing the collimator by depositing additive layers of material based on contents of the three-dimensional file.

As for claim(s) 7 – 15, they are allowable for the same reasons as set forth for claim(s) 1 – 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A WARSI whose telephone number is (571)272-9873. The examiner can normally be reached Monday-Friday 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/S.A.W./Examiner, Art Unit 2115                                                                                                                                                                                                        

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115